SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For08 March2013 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director/PDMR Shareholding Dated26February 2013 Director/PDMR ShareholdingDated26February 2013 Transactions inOwnSharesDated 27February 2013 Director/PDMR Shareholding Dated28February 2013 Total Voting Rights Dated28February 2013 EXHIBIT 99.1 ﻿ 26 February 2013 INTERCONTINENTAL HOTELS GROUP PLC Notification of transactions by directors, persons discharging managerial responsibility or connected persons On 25 February 2013 the following directors and other persons discharging managerial responsibility were awarded rights for no consideration over the numbers of InterContinental Hotels Group PLC (the "Company") ordinary shares shown below under the Company's Annual Bonus Plan in respect of the 2012 financial year. DirectorsNumber of shares awarded Kirk Kinsell 16,350 Tracy Robbins15,524 Tom Singer 17,930 Richard Solomons 25,544 Other PDMRs Keith Barr 9,694 Angela Brav 8,301 Eric Pearson 10,808 Steve Sickel 2,767 Jan Smits 9,157 George Turner 9,240 The awards are conditional and a participant's award may be forfeited if he/she ceases employment with the Group before 25 February 2016. Ends Name of Contact for this RNS Announcement: Esther Lam Tel: 01 Corporate Legal & Secretariat InterContinental Hotels Group PLC EXHIBIT 99.2 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person TRACY ROBBINS - DIRECTOR, EXECUTIVE VICE PRESIDENT, HUMAN RESOURCES AND HEAD OF OPERATIONS SUPPORT KEITH BARR - PDMR, CHIEF EXECUTIVE, GREATER CHINA GEORGE TURNER - PDMR, EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL AND COMPANY SECRETARY N/A N/A N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 14 194/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction TRACY ROBBINS KEITH BARR GEORGE TURNER SALE SALE SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) TRACY ROBBINS - 26,789 SHARES KEITH BARR - 24,525 SHARES GEORGE TURNER - 20,536 SHARES NEGLIGIBLE NEGLIGIBLE NEGLIGIBLE Price per share or value of transaction Date and place of transaction GBP19.2026 25 FEBRUARY 2013, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction TRACY ROBBINS - 256,126, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE KEITH BARR - 127,756, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE GEORGE TURNER - 117,397, INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 26 FEBRUARY 2013 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 26 FEBRUARY 2013 EXHIBIT 99.3 InterContinental Hotels Group PLC (the "Company") Transaction in Own Shares The Company announces that on 27 February 2013 it acquired 50,000 of its own ordinary shares at an average price of 1910.9931 pence per ordinary share. The highest and lowest prices paid for these shares were 1920 pence per share and 1904 pence per share respectively. The shares purchased will be held as Treasury Shares. Following settlement of the above purchase, the Company will hold 100,000 ordinary shares as Treasury Shares and the total number of ordinary shares in issue (excluding shares held in treasury) will be 268,299,752 For further information, please contact: Investor Relations (Catherine Dolton; Isabel Green): +44 (0)1895 512176 EXHIBIT 99.4 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person JAN SMITS - PDMR, CHIEF EXECUTIVE, ASIA, MIDDLE EAST AND AFRICA N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 14 194/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction JAN SMITS SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 36,642 SHARES NEGLIGIBLE Price per share or value of transaction Date and place of transaction GBP19.026 26 FEBRUARY 2013, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction 216,; PERCENTAGE HOLDING IS NEGLIGIBLE 27 FEBRUARY 2013 Name of contact and telephone number for queries: NICOLETTE HENFREY 01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification 28 FEBRUARY 2013 EXHIBIT 99.5 ﻿ InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 28 February 2013, the Company's issued share capital consists of 268,399,752 ordinary shares of 14 194/329 pence each with voting rights. The Company holds 50,000 ordinary shares in Treasury. Therefore the total number of voting rights in the Company is 268,349,752. The above figure 268,349,752 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Services Authority's Disclosure and Transparency Rules. Nicolette Henfrey Deputy Company Secretary & Head of Corporate Legal SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ C. Cox Name: C. COX Title: COMPANY SECRETARIAL OFFICER Date: 08March 2013
